Exhibit 10.4
 
PROMISSORY NOTE


June 20, 2013


Subject to the terms and conditions of this Note, and for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, Zeta
Acquisition Corp. I, a Delaware Corporation (the “Borrower”), hereby promises to
pay to the order of John Pappajohn, whose address is 2116 Financial Center, Des
Moines, Iowa 50309 (the “Holder”), the principal amount of Ten Thousand Dollars
($10,000.00), plus simple interest accrued on unpaid principal from the date of
this Note until paid at the rate of six percent (6.0%) per annum.

The following is a statement of the rights of the Holder and the terms and
conditions to which this Note is subject, to which the Holder, by acceptance of
this Note by its signature below, and the Borrower, by issuance of this Notes,
agrees:


1.  PAYMENT


(a) Obligation.  The outstanding principal under this Note and the accrued
interest thereon will be due and payable on demand. All payments of principal
and/or interest under this Note will be made at the address of the Holder set
forth above or at such other address as is provided by the Holder to the
Borrower in writing.
(b) Prepayment.  The Borrower may prepay this Note in whole or in part at any
time without penalty.  Prepayments will be applied to accrued but unpaid
interest first and then to unpaid principal.


3. SECURITY.  The Note is unsecured.


4. TRANSFERABILITY.  This Note is not transferable unless such transfer is
approved in writing by the Borrower and the Holder.


5. DEFAULT.  The Borrower will be in default upon the occurrence of any of the
following events: (a) failure to make payment when due and payable; (b) failure
of the performance of any obligation or covenant contained or referred to
herein.  In any such event the Holder may at its option declare any or all of
the Notes to be due and payable and such sums shall then be due and payable
immediately, without notice or demand, and the simple interest accrued on unpaid
principal from the date of the default until paid shall be at the rate of twelve
percent (12.0%) per annum.  After the occurrence of any event of default,
Borrower may exercise at any time and from time to time any rights and remedies
available to it under applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  GOVERNING LAW.  This Note will be governed by and construed in accordance
with the laws of the State of Iowa, excluding that body of law relating to
conflict of laws.


6. WAIVER.  The Borrower hereby waives diligence, presentment, demand, protest
and notice of dishonor.


7.  COLLECTION EXPENSES.  The Borrower promises and agrees to pay all costs of
collection of this Note including, but not limited to, reasonable attorneys’
fees, paid or incurred by the Holder on account of such collection, whether or
not suit is filed with respect thereto and whether or not such costs are paid or
incurred, or to be paid or incurred, prior to or after entry of judgment.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be issued as of the
date first written above.
 

 
ZETA ACQUISITION CORP. I
         
 
By:
/s/ Matthew P. Kinley       Matthew P. Kinley       Chief Financial Officer  

 
 
2

--------------------------------------------------------------------------------